Exhibit 99.1 Quarterly Report Second Quarter - Fiscal 2012 Dear Shareholders, During our fiscal second quarter, we presented updated results from the 166 patient Phase I/II study of our JAK inhibitor, CYT387, in a poster session at the 53rd Annual Meeting of the American Society of Hematology held in San Diego. These positive results were very well received by the attending medical and investment communities, who showed enthusiasm for CYT387’s competitive safety and efficacy profile in patients with myelofibrosis. The data confirmed in a multi-center setting that CYT387 has an ability to render and maintain anemic myelofibrosis patients transfusion independent for extended periods while also producing significant and durable improvements in their splenomegaly and constitutional symptoms. In addition, CYT387 was generally safe and well tolerated in myelofibrosis patients for dosing periods up to and exceeding two years, with minimal treatment-related myelosuppression observed. The strength of our data positions us well to select the optimal course to further advance this opportunity. Our objective is to bring CYT387 to market rapidly, and we are currently finalizing a Phase III program targeted to begin in mid-2012 that aims to efficiently and unequivocally validate the drug’s unique profile with regulators. We are also leveraging these data to drive negotiations with potential partners that can assist us in realizing the broader potential of CYT387. Beyond myelofibrosis, JAK inhibitors may ultimately prove valuable in the treatment of a wide range of blood disorders, cancers and inflammatory diseases, representing a valuable opportunity for this emerging class of drugs to our compound CYT387. Our Company continues to maintain a strong balance sheet, with net cash of approximately $64 million as at December 31, 2011, providing us with the flexibility to explore a range of options for progressing with the development of CYT387. We also continue to support the advancement of nimotuzumab, our EGFR-targeting antibody, primarily by assisting our licensees with their own late-stage development programs. This is an exciting period for our Company and over the coming months I look forward to reporting our further progress to you. Thank you as always for your support. Sincerely, Dr. Nick Glover President and CEO YM BioSciences Inc. Date: February 9, 2012 YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the three months and six months ended December 31, 2011 compared to the three months and six months ended December 31, 2010 The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) should be read in conjunction with the accompanying unaudited condensed consolidated interim financial statements for the six months ended December 31, 2011 and condensed notes thereto.This MD&A should also be read in conjunction with the MD&A and audited consolidated financial statements for the years ended June 30, 2011, 2010 and 2009 and notes thereto. The condensed consolidated interim financial statements and comparative information have been prepared by management in accordance with International Financial Reporting Standard (“IFRS”), “First-time Adoption of IFRSs”, and with International Accounting Standard 34, “Interim Financial Reporting”, as issued by the International Accounting Standards Board (“IAS”). Previously, the Company prepared its Interim and Annual Consolidated Financial Statements in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) up to June 30, 2011. Accordingly, the Company has prepared condensed consolidated interim financial statements which comply with IFRS applicable for periods beginning on or after July 1, 2011 as described in the accounting policies. In preparing the condensed consolidated interim financial statements, the opening consolidated statement of financial position was prepared as at July 1, 2010, the Company's date of transition to IFRS. Note 16 to the December 31, 2011 condensed consolidated interim financial statements and this MD&A under the heading “Transition to IFRS” explain the principal adjustments made by the Company in restating its Canadian GAAP consolidated statement of financial position as at July 1, 2010, and its previously published Canadian GAAP consolidated financial statements for the year ended June 30, 2011, to be in compliance with IFRS. All amounts presented are in Canadian dollars unless otherwise stated. In this report, “the Company”, “YM”, “we”, “us”, and “our” refer to YM BioSciences Inc. and its consolidated subsidiaries. This document is current in all material respects as of February 8, 2012. FORWARD-LOOKING STATEMENTS Statements contained in this MD&A that are not based on historical fact, including without limitation statements containing the words "believes," "may," “likely,” "plans," "will," "estimate," "continue," "anticipates," "intends," "expects" and similar expressions, constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, events or developments to be materially different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, without limitation, changing market conditions, our ability to obtain patent protection and protect our intellectual property rights, commercialization limitations imposed by intellectual property rights owned or controlled by third parties, intellectual property liability rights and liability claims asserted against us, the successful and timely completion of clinical studies, the impact of competitive products and pricing, new product development, uncertainties related to the regulatory approval process, product development delays, our ability to attract and retain business partners and key personnel, future levels of government funding, our ability to obtain the capital required for product development, operations and marketing and other risks detailed elsewhere herein.These forward-looking statements are based on our beliefs and expectations on the date the statements are made, and subject to the requirements of applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this management’s discussion and analysis might not occur and you should not place undue reliance on forward-looking statements.Forward-looking statements are subject to known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievements to be materially different from those expressed or implied by such forward-looking statements, including: • our ability to obtain, on satisfactory terms or at all, the capital required for product development, operations and marketing; • general economic, business and market conditions; • our ability to successfully and timelycomplete clinical studies; • product development delays and other uncertainties related to new product development; YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 2 • our ability to attract and retain business partners and key personnel; • the risk of our inability to profitably commercialize our products; • the extent of any future losses; • the risk of our inability to establish or manage manufacturing, development or marketing collaborations; • the risk of delay of, or failure to obtain, necessary regulatory approvals and, ultimately, product launches; • dependence on third parties for successful commercialization of our products; • inability to obtain quantities of development product in sufficient quantity or at standards acceptable to health regulatory authorities to complete clinical trials or to meet commercial demand; • the risk of the termination or conversion to non-exclusive licenses or our inability to enforce our rights under, our licenses; • our ability to obtain patent protection and protect our intellectual property rights; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • uncertainty related to intellectual property liability rights and liability claims asserted against us; • the uncertainty of recovery of advances to subsidiaries; • the impact of competitive products and pricing; • future levels of government funding; and • other factors discussed under “Risk Factors” OVERVIEW OF BUSINESS YM BioSciences Inc. is a drug development company advancing three hematology and cancer-related products: CYT387, a small molecule, dual inhibitor of the JAK1/JAK2 kinases; nimotuzumab, an EGFR-targeting monoclonal antibody; and CYT997, a vascular disrupting agent (VDA). We use our expertise to manage and perform, within our means, what we believe are value-enhancing activities in the development process of a drug, which include, but are not limited to, the design and conduct of clinical trials, the development and execution of strategies for the protection and maintenance of intellectual property rights, interaction with drug regulatory authorities internationally, and the securing of partners to assist in the development and commercialization processes. We do not have research laboratories of our own, and have acquired or in-licensed our current products and do not directly engage in early-stage research, avoiding the earlier risk and investment of time and capital that is generally required before a compound is identified as appropriate for drug development.We both conduct and out-source clinical trials and we out-source the manufacture of clinical materials to third parties. We principally intend to co-develop and/or license the rights to manufacture or market our products in development to other pharmaceutical companies in exchange for license fees and royalty payments. We do not currently intend to manufacture or market products although we may, if the opportunity is available on terms that are considered attractive, participate in ownership of manufacturing facilities or retain marketing rights to specific products in certain market regions. We intend to continue to seek other in-licensing or acquisition opportunities in pursuing our business strategy. YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 3 SELECTED INTERIM FINANCIAL INFORMATION (as reported under IFRS) For the three months ended December 31, For the six months ended December 31, Out-licensing revenue $ Operating expenses: Licensing and product development $ General and administrative $ Net finance income (costs) $ $ ) $ $ ) Net loss for the period $ ) $ ) $ ) $ ) Deficit, beginning of period $ ) $ ) $ ) $ ) Deficit, end of period $ ) $ ) $ ) $ ) Basic and diluted loss per common share ) ) $ ) $ ) Total Assets $ RESULTS OF OPERATIONS Three months ended December 31, 2011 compared to December 31, 2010 Out-licensing Revenue Revenue from out-licensing increased by $129 thousand for the three months ended December 31, 2011 compared to the three months ended December 31, 2010 and increased by $37 thousand for the six months ended December 31, 2011 compared to the six months ended December 31, 2010.The increase was due to additional royalty revenues received from a YM licensee for nimotuzumab. Finance Income and costs Net finance income increased by $6.070 million for the three months ended December 31, 2011 compared to the three months ended December 31, 2010 and by $17.329 million for the six months ended December 31, 2011 compared to the six months ended December 31, 2010. This change is primarily attributed to a change in the fair value adjustment for US dollar warrants of $5.979 million for the three months and $14.752 million for the six months. Under IFRS, warrants denominated in a currency other than the Company’s functional currency must be classified as a financial liability and measured at fair value, with changes reflected in profit or loss. For the three months ended December 31, 2011 the revaluation of warrants resulted in a gain of $1.903 million compared to a loss of $4.076 million for the three months ended December 31, 2010 and a gain of $7.264 million for the six months ended December 31, 2011 compared to a loss of $7.488 million for the six months ended December 31, 2010.Interest income increased by $72 thousand for the three months and $171 thousand for the six months compared to the previous year due to the increase in cash from several equity financings.Foreign exchange loss decreased by $23 thousand from $604 thousand for the three months ended December 31, 2010 to a loss of $581 thousand for the three months ended December 31, 2011 and decreased by $2.417 million from a loss of $1.01 million for the six months ended December 31, 2010 to a gain of $1.407 million for the six months ended December 31, 2011. YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 4 Licensing and Product Development Expenses Licensing and product development expenses for the three months ended December 31, 2011 increased by $2.014 million to $7.260 million and by $2.810 million to $13.748 million for the six months ended December 31, 2011 compared to the same periods last year.In addition to the changes described under each product below, core expenses for licensing and product development increased by $295 thousand to $3.300 million, for the three months ended December 31, 2011 compared to $3.005 million for the three months ended December 31, 2010 and were up $215 thousand to $6.727 million for the six months ended December 31, 2011 compared to $6.512 million the six months ended December 31, 2010 due to increased spending in database services. CYT387 Costs associated with development activities for CYT387 increased by $1.793 million to $3.254 million for the three months ended December 31, 2011compared to $1.461 million for the three months ended December 31, 2010 and by $3.355 million to $5.733 million for the six months ended December 31, 2011 compared to $2.378 million for the six months ended December 31, 2010.The increase in costs were primarily attributable to the expansion of the Phase I/II clinical trial in myelofibrosis, the start-up costs associated with the new BID (twice-daily dosing) study, pre-clinical development activities, and the manufacturing of drug for these programs. Nimotuzumab Costs associated with development activities for nimotuzumab decreased by $72 thousand to $389 thousand for the three months ended December 31, 2011, compared to $461 thousand for the three months ended December 31, 2010 and decreased by $902 thousand to $660 thousand for the six months ended December 31, 2011 compared to $1.562 million for the six months ended December 31, 2010.The decrease was due mainly to lower costs for drug and the two Phase II clinical trials; both of these studies were closed to further enrollment at the end of May 2011.The costs for 2010 have been reduced by the grant received of $246 thousand. Other Costs associated with development activities related to CYT997, other small molecules in the library were $318 thousand for the three months ended December 31, 2011 which is comparable to $320 thousand for the three months ended December 31, 2010 and $628 thousand for the six months ended December 31, 2011 compared to $487 thousand for the six months ended December 31, 2010. The increase was primarily attributable to an increase in preclinical activities related to the molecules. General and Administrative Expenses General and administrative expenses have decreased by $1.587 million to $1.155 million for the three months ended December 31, 2011, compared to the three months ended December 31, 2010 and decreased by $1.640 million to $3.315 million for the six months ended December 31, 2010 primarily because of severance and restructuring costs in 2010. SUMMARY OF QUARTERLY RESULTS Out-Licensing Revenue Net Loss Basic and diluted loss per common Share As reported under IFRS: December 31, 2011 $ $ ) $ ) September 30, 2011 $ $ ) $ ) June 30, 2011 $ $ ) $ ) March 31, 2011 $ $ ) $ ) December 31, 2010 $ $ ) $ ) September 30, 2010 $ $ ) $ ) As reported under Canadian GAAP: June 30, 2010 $ $ ) $ ) March 31, 2010 $ $ ) $ ) YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 5 Licensing revenue results primarily from recognition, over time, of non-refundable up-front payments from out-licensing agreements plus milestone payments.The Company’s policy is to recognize non-refundable up-front payments from out-licensing agreements over the estimated period of collaboration until the milestone associated with commercial approval of the first indication in the licensee’s territory has been satisfied and the relevant payment received.There have been no new out-licensing agreements signed since fiscal 2007. Revenue has steadily decreased as all but one deferred revenue contract have been fully recognized.Revenue for the three months ended December 31, 2011 increased because of royalties received from an out-licensing partner. In the two quarters reported under Canadian GAAP, net loss increased. This is a result of decreasing out-licensing revenues and increasing licensing and product development expenditures which now include additional costs for CYT387, CYT997, and the small molecule drug library, acquired in January 2010.In the six quarters reported under IFRS, net loss has been volatile. The volatility is caused by the requirement to adjust liabilities like USD warrants and stock appreciation rights to fair value at each measurement date, with changes being reflected in net loss for the quarter.Despite the volatility in net loss, licensing and product development expenditures have generally increased over the five quarters for the same reasons described above. TREND INFORMATION Historical patterns of expenditures cannot be taken as an indication of future expenditures. The amount and timing of expenditures and therefore liquidity and capital resources vary substantially from period to period depending on the pre-clinical and clinical studies being undertaken at any one time and the availability of funding from investors and prospective commercial partners. Other than as discussed above, the Company is not aware of any material trends related to the Company’s business of product development, patents and licensing. LIQUIDITY AND CAPITAL RESOURCES Since inception, the Company has financed the evaluation, licensing, acquisition and further development of its products principally through equity issuances. Since the Company does not have net earnings from its operations, the Company’s long-term liquidity depends on its ability to out-license its products or to access the capital markets, both of which will depend substantially on results of product development programs. The Company’s cash requirements will be affected by the extent of its clinical trials, the results of its regulatory submissions, the achievement of commercialization agreements, the costs associated with obtaining and protecting the patents for products in development, and its general operating expenses. The consolidated financial statements have been prepared on a going-concern basis which assumes that the Company will continue in operation for the foreseeable future and, accordingly, will be able to realize on its assets and discharge its liabilities in the normal course of operations.The Company’s ability to continue as a going concern has always been dependent on obtaining capital and, ultimately, the achievement of profitable operations.There can be no assurance that the Company will be successful in increasing revenue or raising additional capital to generate sufficient cash to continue as a going concern.The consolidated financial statements do not reflect the adjustments that might be necessary to the carrying amount of reported assets, liabilities and revenue and expenses and the balance sheet classifications used if the Company were unable to continue operations in accordance with this assumption. On December 17 and 23, 2010, the Company completed a prospectus offering of25,000,000 and 3,750,000 shares, respectively, for gross proceeds of US $46,000,000 (Cdn. $46,493,000), resulting in net cash proceeds of US $42,874,672 (Cdn. $43,334,523). On April 23, 2010, the Company entered into a Sales Agreement under which it may, at its discretion, from time to time, sell up to a maximum of 7,750,000 of its common shares through an "at-the-market" equity offering program known as a Controlled Equity Offering.As at the expiry of this agreement, October 16, 2011, 5,775,000 common shares had been sold under this agreement for net proceeds of $13.375 million. YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 6 On March 10, 2010, the Company completed a prospectus offering of 14,583,000 units for gross proceeds of US$17,499,600 (Cdn $17,895,081) and net proceeds after cash issuance costs of US $15,712,614 (Cdn $16,067,710). Each unit consisted of one common share and one-half common share purchase warrant. In connection with the financing, the Company issued 874,980 broker warrants having an aggregate fair value of US$171,496 (Cdn $175,371) estimated using the Black-Scholes option pricing model. Each whole common share purchase warrant and each broker warrant entitles the warrant holder to acquire one common share at an exercise price of US$1.60 per share at any time from September 10, 2010 to its expiry on March 10, 2015. As a condition of the above offerings, the Company agreed to restrict the use of $70.128 million of the net proceeds raised to fund drug development activities not related to Cuban originated products or for general corporate purposes not related to the Cuban licensed products and technologies, except for those activities expressly consented to under the licenses granted by the Office of Foreign Assets Control (OFAC). As at December 31, 2011, the remaining restricted proceeds were approximately $33.076 million and unrestricted cash and short-term deposits totaled approximately $34.873 million. As at December 31, 2011 the Company had cash and short-term deposits totalling $67.949 million and accounts payables and accrued liabilities totalling $3.707 million compared to $79.659 million and $4.371 million respectively, at June 30, 2011.The Company’s short-term deposits are bankers’ acceptances issued by Canadian Schedule I banks, maturing in less than one year. These financial instruments have been classified as held-for-trading and all gains and losses are included in the loss for the period in which they arise. Management believes that the cash and short-term deposits at December 31, 2011 are sufficient to support the Company’s activities for at least the next 18 months. COMMITMENTS AND OFF-BALANCE SHEET ARRANGEMENTS The Company fully consolidates a joint venture (CIMYM BioSciences Inc.) in which it is considered the primary beneficiary; and as such, the Company has recognized 100% of the cost of operations and cash flows of this entity. In addition, the Company is party to certain licensing agreements that require the Company to pay a proportion of any fees that the Company may receive from sub licensees in the future.As of December 31, 2011 no amounts were owing and the amount of future fees thereon, if any, is not determinable. In February 2009, the Company entered into two contracts for CRO services relating to clinical trials for nimotuzumab.The first pertains to a randomized, Phase II, double-blind trial in brain metastases from NSCLC at a cost of $1.161 million, of which approximately $624 thousand has been incurred as at December 31, 2011 and the remaining $537 thousand is yet to be incurred.The second contract pertains to a randomized, Phase II, double-blind trial in NSCLC patients ineligible for radical chemotherapy and costs approximately $1.500 million, of which approximately $973 thousand has been incurred as at December 31, 2011 and the remaining $527 thousand is yet to be incurred.The Company may cancel either contract with a 30-day notice and is obligated for services rendered by the CRO through the effective date of termination and for any close-out services furnished by the CRO after the termination of the agreement. In addition to these above contracts, the Company has entered into many additional contracts for pre-clinical and other studies for CYT387, nimotuzumab, and CYT997, none of which individually exceeds $1 million, totaling approximately $7.988 million of which approximately $3.276 million has been incurred as at December 31, 2011 and the remaining $4.712 million has not yet been incurred. Any early termination penalties cannot exceed the amount of the contract commitment. The Company plans to expend funds to continue the development of CYT387, nimotuzumab, and CYT997.There are also ongoing activities directed at out-licensing commercial rights for CYT387, nimotuzumab, and CYT997, as well as in evaluating new products for potential to in-licensing. YM BioSciences Inc. | Second Quarter Report - Fiscal 2012 7 RELATED PARTY TRANSACTIONS The key management personnel of the Company are the Directors, the President and Chief Executive Officer, the Chief Medical Officer, and all the Vice-Presidents. Compensation for key management personnel of the Company for the three and six months ended December 31 was as follows: Salaries, fees, bonus, and short-term benefits $
